SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the period ended June 30, 2010 o Transition report under Section 13 or 15(d) of the Exchange Act for the transition period fromto Commission file number:333-72163 DUTCH GOLD RESOURCES, INC. Nevada 58-2550089 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes oNo T State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at June 30, 2010 Common Stock, par value $0.001 per share DUTCH GOLD RESOURCES, INC. Form 10-Q INDEX PART I FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 F-1 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2010 (Unaudited) and 2009 (Unaudited) F-2 Condensed Consolidated Statement of Cash Flows for the six months ended June 30, 2010 (Unaudited) and 2009 F-3 Notes to the Financial Statements (Unaudited) F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II OTHER INFORMATION 5 Item 1. Legal Proceedings 5 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits 7 Signatures 7 Certifications Index PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements DUTCH GOLD RESOURCES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) As of JUNE 30, 2010 and DECEMBER 31, 2009 UNAUDITED June 30, 2010 31 Dec 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents Investments available for sale 0 Other current assets Total current assets Long Term Assets Mineral properties 0 Property, plant and equipment at cost Less accumulated depreciation ) ) Net property, plant and equipment Other Assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable Accounts payable-related parties Payroll liabilities Accrued liabilities Convertible loans Total current liabilities LONG-TERM LIABILITIES: Long-term Notes payable-related parties Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value 10,000,000 authorized, no shares issued and outstanding 0 0 Common stock, $.001 par value 500,000,000 shares authorized, 149,744,622 and 115,717,375 issued and outstanding at June 30, 2010 and December 31, 2009 respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT See notes to consolidated financial statements F-1 Index DUTCH GOLD RESOURCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2, 2009 UNAUDITED UNAUDITED Three months ending June30, 2010 Three months ending June30, 2009 Six months ending June30, 2010 Six months ending June30, 2009 Revenue Sales $
